     Case 1:19-cv-00496-LJO-EPG Document 25 Filed 12/20/19 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8
                                     UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   MICHAEL N. ANHAR,                                 Case No. 1:19-cv-00496-LJO-EPG
12                      Plaintiff,                     ORDER DENYING PLAINTIFF’S REQUEST
13                                                     FOR RECONSIDERATION RE
            v.                                         MAGISTRATE JUDGE’S RULING ON
14                                                     REQUEST TO SEAL IN FORMA PAUPERIS
     CITIBANK, N.A.,                                   APPLICATION
15   subsidiary of bank holding company
     Citigroup Inc.,                                   (ECF No. 22)
16
                        Defendant.
17

18

19

20          Plaintiff, Michael N. Anhar, is proceeding pro se and in forma pauperis, in this action

21   alleging claims against Defendant, Citibank, N.A., for breach of contract, violations of the Truth

22   in Lending Act, and violations of the Fair Credit Billing Act. (ECF No. 1.) On December 16,

23   2019, Plaintiff filed a “Notice of Request to Seal Documents” (ECF No. 20), a non-dispositive

24   request the assigned magistrate judge addressed pursuant to Local Rule 302(c)(1) and treated as a

25   motion to seal. (ECF No. 21.) In the motion, Plaintiff requested that the Court seal his application

26   to proceed in forma pauperis. The magistrate judge denied the motion, starting with the premise

27   that all documents filed with the Court are presumptively public and reasoning, generally, that

28   Plaintiff presented no authority to justify sealing under the circumstances. See id.

                                                       1
     Case 1:19-cv-00496-LJO-EPG Document 25 Filed 12/20/19 Page 2 of 2

 1          Plaintiff has now filed “objections” to the magistrate judge’s ruling (ECF No. 22), which

 2   this Court interprets as a motion for reconsideration pursuant to Local Rule 303(b) (explaining

 3   procedures for seeking reconsideration from any pretrial ruling by a magistrate judge issued

 4   pursuant to Local Rule 302). As Local Rule 303(f) explains, “[t]he standard that the assigned

 5   Judge shall use in all such requests is the ‘clearly erroneous or contrary to law’ standard set forth

 6   in 28 U.S.C. § 636(b)(1)(A).”

 7          Plaintiff points out, correctly, that the magistrate judge reasoned that there is a strong

 8   presumption in favor of access, unless a particular record is one that is “traditionally kept secret.”

 9   (ECF No. 22 (citing ECF No. 21 at 2).) Among other things, Plaintiff suggests that California

10   rules requiring that fee-waiver applications be kept confidential are evidence that such

11   applications are “traditionally kept secret.” (ECF No. 22 at 2-4.) While this is not a facially

12   absurd argument, it is equally reasonable to assume that the California rules were promulgated

13   exactly because such applications are not traditionally kept secret. There are reasons why this

14   might be the case. For one, in forma pauperis applications call upon this Court to determine

15   whether public funds should be expended to waive Court fees.

16          In sum, having reviewed the motion for reconsideration in light of the entire record, the

17   Court cannot conclude that the magistrate judge committed clear error.

18          For the foregoing reasons, Plaintiff’s request for reconsideration of the magistrate judge’s

19   ruling is DENIED.

20
     IT IS SO ORDERED.
21

22      Dated:     December 19, 2019                         /s/ Lawrence J. O’Neill _____
                                                    UNITED STATES CHIEF DISTRICT JUDGE
23

24

25

26
27

28

                                                       2
